DETAILED ACTION
Status of Claims
Claims 1-2, 4-11, 13-20 are pending. Claims 3 and 12 are canceled. Claims 14-20 are withdrawn. Claims 1-2, 4-11, and 13 are subject to examination on the merits.

Response to Amendments
Because the 9/27/2022 claim amendments are partially responsive to the 35 USC 112(b) rejections, only some of the 112(b) rejections are withdrawn. Any 112(b) rejections not withdrawn are reiterated below.

Response to Arguments
Applicant's 9/27/2022 arguments (hereinafter “remarks”) in response to the 35 USC 101 rejections have been fully considered. Because applicant has introduced new limitations into claim 1, they are addressed in the updated 101 rejections below.
Applicant's arguments in response to the 35 USC 112(a) rejections have been fully considered but they are not persuasive, for reasons below.
Regarding the 112(a) rejections of Claim 1 over the limitations of “obtaining, via a controller, one or more detergent parameters from one or more previous wash cycles of the washing machine appliance,” applicant has provided adequate explanation regarding how the controller may obtain an amount of detergent, suds generation, and a number of oversuds events, based on the knowledge of a person having ordinary skill in the art. But applicant has not provided sufficient explanation regarding how the controller obtains the type of detergent, because applicant merely states that “the type of detergent is simply a parameter that is known by a user” (remarks at 7).
Regarding the 112(a) rejections of Claim 1 over the limitations of “analyzing, via the controller, the one or more detergent parameters to predict an amount of suds that will be generated in a future wash cycle of the washing machine appliance,” applicant states that Fig. 4-6 illustrate particular look-up tables and a flow chart of at least one algorithm that can be used (remarks at 8). This is not persuasive. Regarding Figs. 4 & 5, the look-up tables merely show certain conditions and the corresponding reduction factors. At best, the look-up tables in Figs. 4 & 5 appear to be related to “automatically adjusting, via the controller, at least one operating parameter for the future wash cycle,” which is very different from predicting an amount of suds that will be generated in a future wash cycle. Indeed, Applicant does not explain how Fig. 4 & 5 are related to the claimed limitations of “predict an amount of suds that will be generated in a future wash cycle” by “analyzing . . . the one or more detergent parameters,” which were obtained “from one or more previous wash cycles.” Regarding Fig. 6, applicant merely states that “FIG. 6 illustrates a flow chart of an implementation of the controller (i.e., an algorithm) to prevent an oversuds condition in a washing machine appliance according to an exemplary embodiment of the present disclosure” (remarks at 8). Applicant does not actually explain how Fig. 6 is related to the claimed limitations of “predict an amount of suds that will be generated in a future wash cycle” by “analyzing . . . the one or more detergent parameters,” which were obtained “from one or more previous wash cycles.”
Regarding the 112(a) rejections of Claim 1 over the limitations of “automatically adjusting . . . at least one operating parameter for the future wash cycle based on the predicted amount of suds to prevent the amount of suds from exceeding a suds threshold,” applicant does not present any argument. Although applicant has amended the claim so that “the predicted amount of suds” is changed to “the amount of suds,” the phrase “the amount of suds” still refers back to the second step of “analyzing . . . the one or more detergent parameters to predict an amount of suds that will be generated in a future wash cycle.”
Regarding the 112(a) rejection of Claim 8 over the limitations of “determining, via the controller, the amount of suds that will be generated in the future wash cycle of the washing machine appliance based on the suds generation, the fluid temperature, and the amount of detergent selected for the future wash cycle,” applicant states that this limitation is disclosed in Fig. 6 (remarks at 9). In particular, applicant states that “as shown at 306, the controller 100 defines the detergent amount and at 308, determines whether sudsing was present in a previous wash cycle (1.e., suds generation). If yes, then the controller 100 obtains a reduce factor for future wash cycles, as shown at 310, based on these parameters.” But this description appears to be related to the step of “automatically adjusting . . . at least one operating parameter for the future wash cycle,” not the step of “determining, via the controller, the amount of suds that will be generated in the future wash cycle . . . .”

Claim Objections
Claim 2 recites “wherein the one or more detergent parameters comprises at least one of an amount of detergent, a type of detergent, suds generation from the one or more previous wash cycles, a number of oversuds events from the one or more previous wash cycles, or a fluid temperature for the one or more previous wash cycles.” This claim is objected for the following reasons:
(1) the word “for” in “a fluid temperature for the one or more previous wash cycles” should be changed to “from” to keep the claim language consistent; 
(2) it’s unclear why “an amount of detergent” and “a type of detergent” are not modified by the phrase “from the one or more previous wash cycles”;
(3) the phrases “from the one or more previous wash cycles” and “for the one or more previous wash cycles” in claim 2 appear to be redundant, because claim 1 already recites that the “one or more detergent parameters” are obtained from one or more previous wash cycles.
Claim 7 recites a tautology: “modifying the operation of the washing machine appliance by automatically adjusting the at least one operating parameter for the future wash cycle based on the amount of suds comprises: automatically adjusting the at least one operating parameter for the future wash cycle based on the amount of suds for the future wash cycle.” In other words, Claim 7 effectively recites “limitation A comprises limitation A.”
Claim 9 recites “an adjustment factor” at both line 5 and line 6. To the extent that they are the same adjustment factor, then the second instance of “an adjustment factor” at line 6 should be changed to “the adjustment factor” to establish proper antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-11, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites computer-implemented functional language limitations such as:
“obtaining . . . one or more detergent parameters from one or more previous wash cycles of the washing machine appliance”;
“analyzing . . . the one or more detergent parameters to predict an amount of suds that will be generated in a future wash cycle of the washing machine appliance”;
“automatically adjusting . . . at least one operating parameter for the future wash cycle based on the amount of suds to prevent the amount of suds from exceeding a suds threshold.”
The specification fails to disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP 2161.01.I.
Regarding the second step of analyzing the detergent parameter(s)—which are obtained from one or more previous wash cycles—to predict an amount of suds that will be generated in a future wash cycle, the specification merely discloses that analysis can be done “using at least one of an algorithm, one or more look-up tables, or a machine learning process,” without further details about such algorithm, look-up table, and machine learning process (para. 0032). Specifically, the specification does not provide sufficient details regarding how the controller predicts an amount of suds that will be generated in a future wash cycle using detergent parameter(s) obtained from one or more previous wash cycles.
Regarding the third step of automatically adjusting operating parameter(s)—which can be an amount of detergent, a target temperature, or a target water level (para. 0033)—the specification also fails to provide sufficient detail for several reasons. First, although the specification discloses adjusting an amount of detergent (see para. 0034, 0036, fig. 6), the specification fails to provide sufficient detail on how the controller adjusts target temperature and target water level. Second, the specification fails to explain how the controller adjusts at least one operating parameter for the future wash cycle “based on the amount of suds,” wherein “the amount of suds” refers back to the amount of suds predicted in the second step of “analyzing . . . the one or more detergent parameters to predict an amount of suds that will be generated in a future wash cycle” (as explained above, the prediction relies on analyzing detergent parameter(s) obtained from one or more previous wash cycles). Although figure 6 discloses a flow chart of adjusting an amount of detergent based on previous sudsing (see reference #310) and previous temperature (see reference #312), there is no discussion of any “amount of suds” predicted for the future wash cycle using detergent parameter(s) obtained from one or more previous wash cycles (see also para. 0036).
In sum, the computer-implemented function language limitations are not disclosed in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP 2161.01.I.
Claim 2 recites “wherein the one or more detergent parameters comprises at least one of . . . a type of detergent . . . .” The specification fails to provide sufficient detail regarding how the controller obtains the type of detergent. Although applicant states that “The type of detergent is simply a parameter that is known by a user of the appliance” (remarks at 7), applicant does not explain how the controller obtains such parameter.
Claim 5 recites “analyzing the one or more detergent parameters to predict the amount of suds that will be generated in the future wash cycle of the washing machine appliance using at least one of an algorithm or one or more look-up tables.” As explained above, the specification fails to disclose sufficient detail on how the controller predicts an amount of suds that will be generated in a future wash cycle by analyzing one or more detergent parameters obtained from one or more previous wash cycles. In particular, the specification fails to disclose the algorithm or the look-up table use for making the prediction.
Claim 6 recites “wherein the at least one operating parameter comprises at least one of a target temperature or a target water level.” As explained above, the specification fails to disclose sufficient detail on how the controller adjusts the target temperature and the target water level.
Claim 7 recites “automatically adjusting the at least one operating parameter for the future wash cycle based on the amount of suds for the future wash cycle.” As explained above, the specification fails to disclose sufficient detail on how the controller adjusts the target temperature and the target water level. Also as explained above, the specification fails to disclose sufficient detail on how the controller adjusts the amount of detergent “based on the amount of suds,” wherein “the amount of suds” refers back to the amount of suds predicted in the second step of “analyzing . . . the one or more detergent parameters to predict an amount of suds that will be generated in a future wash cycle” and the prediction relies on analyzing detergent parameter(s) obtained from one or more previous wash cycles.
Claim 8 recites “determining, via the controller, the amount of suds that will be generated in the future wash cycle of the washing machine appliance based on the suds generation from the one or more previous wash cycles, and the amount of detergent selected for the future wash cycle.” As explained above, the specification does not provide sufficient details regarding how the controller predicts an amount of suds that will be generated in a future wash cycle using detergent parameter(s) obtained from one or more previous wash cycles. Also the specification—para. 0033 being the only passage relevant here—fails to provide sufficient detail on how the controller determines the amount of suds that will be generated in the future wash cycle “based on the suds generation from the one or more previous wash cycles, and the amount of detergent selected for the future wash cycle.”
The remaining claims are rejected because they depend on a claim rejected herein.

Claims 1-2, 4-11, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
Claim 1 recites computer-implemented functional language limitations such as:
“obtaining . . . one or more detergent parameters from one or more previous wash cycles of the washing machine appliance”;
“analyzing . . . the one or more detergent parameters to predict an amount of suds that will be generated in a future wash cycle of the washing machine appliance”;
“automatically adjusting . . . at least one operating parameter for the future wash cycle based on the amount of suds to prevent the amount of suds from exceeding a suds threshold.”
The specification fails to disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail (as explained above) to allow a person having ordinary skill in the art to practice the claimed invention without undue experimentation. See MPEP §§ 2164, 2161.01.III. In particular, the specification fails to disclose: how the controller analyzes detergent parameter(s) obtained from one or more previous wash cycles to predict an amount of suds that will be generated in a future wash cycle (as explained above); and how the controller automatically adjusts operating parameter(s) for the future wash cycle “based on the amount of suds,” wherein “the amount of suds” refers back to the amount of suds predicted in the second step of “analyzing . . . the one or more detergent parameters to predict an amount of suds that will be generated in a future wash cycle.” Therefore, in consideration of the factors, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention without undue experimentation.
Claim 5 recites “analyzing the one or more detergent parameters to predict the amount of suds that will be generated in the future wash cycle of the washing machine appliance using at least one of an algorithm or one or more look-up tables.” The specification fails to disclose more detail regarding the algorithm or the look-up table used for predicting the amount of suds that will be generated in the future wash cycle. Therefore, in consideration of the factors, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention without undue experimentation.
Claim 7 recites “automatically adjusting the at least one operating parameter for the future wash cycle based on the amount of suds for the future wash cycle.” As explained above, the specification fails to disclose how the controller adjusts the amount of detergent “based on the amount of suds,” wherein “the amount of suds” refers back to the amount of suds predicted in the second step of “analyzing . . . the one or more detergent parameters to predict an amount of suds that will be generated in a future wash cycle.” Therefore, in consideration of the factors, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention without undue experimentation.
Claim 8 recites “determining, via the controller, the amount of suds that will be generated in the future wash cycle of the washing machine appliance based on the suds generation from the one or more previous wash cycles, and the amount of detergent selected for the future wash cycle.” The only relevant passage in the specification is para. 0033, which fails to provide sufficient detail on how the controller determines the amount of suds that will be generated in the future wash cycle “based on the suds generation from the one or more previous wash cycles, and the amount of detergent selected for the future wash cycle.” Therefore, in consideration of the factors, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention without undue experimentation.
The remaining claims are rejected because they depend on a claim rejected herein.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites two instances of “the amount of suds” at line 9-11: “automatically adjusting . . . at least one operating parameter for the future wash cycle based on the amount of suds to prevent the amount of suds from exceeding a suds threshold.” It’s unclear if the two instances are the same or different. Clarification is requested.
Claim 1 recites “automatically adjusting . . . at least one operating parameter for the future wash cycle based on the amount of suds” at line 9-11. It’s unclear if this “the amount of suds” (in the phrase “based on the amount of suds”) refers back to the phrase “analyzing, via the controller, the one or more detergent parameters to predict an amount of suds that will be generated in a future wash cycle of the washing machine appliance” recited at line 7-8. Based on originally-filed claims, figure 3, and the specification (para. 0008-09, 0033), the at least one operating parameter for the future wash cycle is adjusted based on the predicted amount of suds. Therefore, for examination purpose, “the amount of suds” (in the phrase “based on the amount of suds”) in line 9-11 refers back to “an amount of suds” in line 7-8.
Claim 8 recites “the amount of detergent selected for the future wash cycle” at line 7. There is insufficient antecedent basis for this limitation in the claim, because Claim 7 has been amended to delete the phrase “an amount of detergent selected.”
Claim 9 recites “the amount of detergent for the future wash cycle” at both line 5 and line 6. There is insufficient antecedent basis for this limitation in the claim, because claim 8 recites “the amount of detergent selected for the future wash cycle.”
Claim 10 recites “the amount of detergent for the future wash cycle” at line 2. There is insufficient antecedent basis for this limitation in the claim, because claim 8 recites “the amount of detergent selected for the future wash cycle.”
The remaining claims are rejected because they depend on a claim rejected herein.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 (which depends on claim 1) recites limitations already recited in claim 1, see table below.
Claim 1:
modifying operation of the washing machine appliance by automatically adjusting, via the controller, at least one operating parameter for the future wash cycle based on the amount of suds to prevent the amount of suds from exceeding a suds threshold.
Claim 7: 
wherein modifying the operation of the washing machine appliance by automatically adjusting the at least one operating parameter for the future wash cycle based on the amount of suds further comprises: automatically adjusting the at least one operating parameter for the future wash cycle based on the amount of suds for the future wash cycle.


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-11, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1, the representative independent claim, is directed to the concept of handling parameters (i.e., numbers or values). Claim 1 recites an abstract idea, and recites the following limitations:
“obtaining . . . one or more detergent parameters from one or more previous wash cycles of the washing machine appliance”; 
“analyzing . . . the one or more detergent parameters to predict an amount of suds that will be generated in a future wash cycle of the washing machine appliance.”
Under the broadest reasonable interpretation, these limitations are processes that can be performed by the mind—i.e., obtaining a first number; analyzing the first number to predict a second number. Therefore, these limitations fall within the “mental processes” grouping of abstract ideas. See MPEP § 2106.04(a)(2).III. Even if the claimed invention describes a concept performed in the mind but merely claims the concept is performed on a generic computer, the claim can still fall under the “mental processes” grouping of abstract ideas. See MPEP § 2106.04(a)(2).III.C.
The claim does not recite additional elements that integrate the judicial exception into a practical application of the exception. See MPEP § 2106.04(d). For example, the recited generic computer elements (i.e., “controller”) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. See MPEP § 2106.05(a).  As another example, the limitations of “modifying operation of the washing machine appliance by automatically adjusting . . . at least one operating parameter for the future wash cycle based on the amount of suds to prevent the amount of suds from exceeding a suds threshold” do not amount to a particular practical application. Specifically, the “washing machine appliance” here is not a particular machine, but rather a generic washing machine. See MPEP § 2106.05(b). Likewise, the “operation” to be modified and the “at least one operating parameter” to be adjusted are also general elements that do not indicate the use of a particular machine and do not impose meaningful limitation on the judicial exception.
Lastly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It’s well-understood, routine, and conventional for a washing machine appliance to have a tub and a basket rotatably mounted within the tub (the basket defining a chamber for receipt of articles for washing). See US Patent 6523205 to BROKER (cited in IDS) at col. 1 line 14 to col. 2 line 21. It’s also well-understood, routine, and conventional to use a controller to modify the washing machine appliance’s operation by automatically adjusting at least one operating parameter. See BROKER at col. 4 line 26-34; see US Patent 4410329 to BLEVINS at fig. 2-3, col. 6 line 26-44, col. 7 line 6-19, col. 10 line 59-67; see US Patent 5890247 to ERICKSON (cited in IDS) at fig. 3, abstract, col. 5 line 13-36.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714